COLLIER, C. J.
The Spanish grant, under which the defendants claimed title, was confirmatory, and in extension of a British grant, made in seventeen hundred and sixty-seven. By the latter, was embraced the land to high-water mark only, while the former conveyed to its grantee, the intervening space between high-water mark and the channel of the river — (Hagan et al. vs. Campbell et al. 8 Porter, 9.) In the second instruction, then, the Circuit court erred in charging the jury, that the grant to Forbes extended to high-water mark.” Whether there is error in the first instruction, we do not propose to enquire, since it is clear, that the plaintiffs could not have been prejudiced by the instructions to the jury, as they were not entitled to recover. It has been repeatedly decided by this, as well as other appellate courts, that a judgment will not be reversed for a misdirection by the judge to the jury, if it appears that the party complaining could not have been injured. Now, in the case before us, the plaintiffs could claim nothing under the act of Congress: there was no vacant space between high and low-water mark; all had been “ sold and confirmed ” to Forbes, so that it is perfectly immaterial what view may have been taken of the case, in the charge given by the Circuit court to the jury.
There is no available error in the record, and the judgment is affirmed.